DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “optional unloading of the cracked and/or non-compliant cells subject to an automatic optical control after the first and/or fifth sub-phase, as an alternative the second and/or sixth sub-phase; optional unloading of the non-compliant strings subject to an automatic optical control after the eighth sub-phase, as an alternative the ninth sub-phase” in lines 20-24 of the claim, which appears grammatically incorrect and thus the Examiner suggests amending to “optional unloading of the cracked and/or non-compliant cells subject to an automatic optical control after the first and/or fifth sub-phase, as an alternative to the second and/or sixth sub-phase; optional unloading of the non-compliant strings subject to an automatic optical control after the eighth sub-phase, as an alternative to the ninth sub-phase”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the traditional type" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the positive and negative electrical contacts" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the workstations" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the abbreviation “ECA” in line 8 of the claim which is indefinite and unclear, since the expanded form of the abbreviation “ECA” has not been clearly defined and thus it is unclear what is necessarily required by the abbreviation “ECA”.
Claim 1 recites the limitation "the electrical contacts" in line 8 of the claim which is indefinite and unclear, since claim 1 previously introduces both positive electrical contacts and negative electrical contacts, and thus it is unclear which specific electrical contacts are being referenced in the limitation "the electrical contacts" in line 8 of the claim.
Claim 1 recites the limitation "the loading and pre-fixing" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the front glass" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the panel" in line 12 of the claim which is unclear and indefinite, since while claim 1 does previously introduce “photovoltaic panels” (plural form) it is unclear which specific “panel” (singular form) is being referenced in the limitation "the panel" in line 11 of the claim.
Claim 1 recites the limitation "the rolling furnace" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upward-facing contacts” in lines 14-15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said contacts" in line 17 of the claim which is indefinite and unclear, since claim 1 previously introduces different types of “contact” elements including “positive and negative electrical contacts”, “electrical contacts” and “upward-facing contacts”, and thus it is unclear which specific contacts are being referenced in the limitation "said contacts" in line 17 of the claim.
Claim 1 recites the limitation "said portions" in line 19 of the claim which is indefinite and unclear, since claim 1 previously introduces different types of “portion” elements including “equivalent cell portions” and “printed portion”, and thus it is unclear which specific portions are being referenced in the limitation "said portions" in line 19 of the claim.
Claim 1 recites the limitation "the shuttle-tray type” in line 24 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “coordinated with it” in line 25 of the claim which is indefinite and unclear, since it is unclear what specific element is being referenced by the term “it”.
Claim 1 recites the limitation "the movements” in lines 25-26 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said shuttle-tray” in line 29 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, while claim 1 does previously introduce a “shuttle-tray type” (adjective form) such element is substantively different than a “shuttle-tray” (noun form).
Claim 1 recites the limitation "the Cartesian bridge type” in line 32 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a box” in line 4 of the claim, however "a box" element was already introduced earlier in line 15 of claim 1, which claim 2 depends from, and thereby it is unclear whether the “a box” in line 4 of the claim is directed to that same element and therefore should be properly amended to "the box" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 2 recites the limitation "the control” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the actual positioning” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the contacts" in line 7 of the claim which is indefinite and unclear, since claim 1 (which claim 2 depends from) previously introduces 
Claim 2 recites the limitation "the alignment” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the actual position and checks” in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the contacting points” in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said pneumatic shuttle-tray” in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said vacuum gripping hand” in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said gripping” in line 16 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the head-tail alignment” in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "each portion" in lines 8 and 18 of the claim, respectively, which is indefinite and unclear, since claims 1 and 2 previously introduce different types of “portion” elements including “equivalent cell portions” and “printed portion”, and thus it is unclear which specific portion is being referenced in the limitation "each portion" in lines 8 and 18 of the claim, respectively.
Claim 2 recites the limitation "the cracked and/or non-compliant cells” in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first and/or fifth sub-phase” in line 21 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, if applicant intends for the alphabetical form of a respective sub-phase (i.e., first sub-phase) to reference the previously introduced numerical form of the respective sub-phase (i.e., (1) sub-phase), the limitation should be amended such that identical nomenclature (i.e., either numerical or alphabetical form) is used when referencing the specific sub-phase. 
Claim 2 recites the limitation "the second and/or sixth sub-phase” in lines 21-22 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, if applicant intends for the alphabetical form of a respective sub-phase (i.e., first sub-phase) to reference the previously introduced numerical form of the respective sub-phase (i.e., (1) sub-phase), the limitation should be amended such that identical nomenclature (i.e., either numerical or alphabetical form) is used when referencing the specific sub-phase. 
Claim 2 recites the limitation "the non-compliant strings” in line 23 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the eighth sub-phase” in line 24 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, if applicant intends for the alphabetical form of a respective sub-phase (i.e., first sub-phase) to reference the previously introduced numerical form of the respective sub-phase (i.e., (1) 
Claim 2 recites the limitation "the ninth sub-phase” in line 24 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, if applicant intends for the alphabetical form of a respective sub-phase (i.e., first sub-phase) to reference the previously introduced numerical form of the respective sub-phase (i.e., (1) sub-phase), the limitation should be amended such that identical nomenclature (i.e., either numerical or alphabetical form) is used when referencing the specific sub-phase. 
Claim 3 recites the limitation "the other equipment” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the other shuttle-tray” in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the previously completed shingled string” in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the head polarities” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the path” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the applied conductive elements” in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said back-contact cells” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said contacts" in line 9 of the claim which is indefinite and unclear, since claim 1 (which claim 6 depends from) previously introduces different types of “contact” elements including “positive and negative electrical contacts”, “electrical contacts” and “upward-facing contacts”, and thus it is unclear which specific contacts are being referenced in the limitation "said contacts" in line 9 of the claim.
Claim 6 recites the limitation "the boxes” in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note, while claims 1 and 2 previously introduce “box” elements, respectively, said box elements are recited in singular form and not plural form as in the limitation “the boxes”.
Claim 6 recites the limitation "the robotic type” in line 16 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the printer” in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the vacuum plate type” in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the correct position” in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the picking position” in lines 20-21 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations "said portions"/“the portions” in lines 18, 19 and 23 of the claim, respectively, which is indefinite and unclear, since claim 1 and claim 6 previously introduce different types of “portion” elements including “equivalent cell portions” and “printed portion”, and thus it is unclear which specific portions are being 
Claim 6 recites the limitation “said belt” in line 22 of the claim which is indefinite and unclear, since claim 1 and claim 6 previously introduce different types of “belt” elements including “a pneumatic belt” and “a loading belt”, and thus it is unclear which specific belt is being referenced in the limitation “said belt” in line 22 of the claim.
Claim 6 recites the limitation "the loading position” in line 26 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the plate type” in line 32 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the gripper or micro suction cups type” in lines 33-34 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the localised pre-fixing” in line 34 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the aid” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said first system” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the position” in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "said portions" in line 6 of the claim which is indefinite and unclear, since claims 1 and claim 6 (which claim 7 depends from) previously introduce different types of “portion” elements including “equivalent cell 
Claim 7 recites the limitation "said second system” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations “the printer” in lines 5 and 8-9 of the claim, respectively, which is indefinite and unclear, since claim 6 (which claim 7 depends from) previously introduce different types of “printer” elements including “the printer” and “a flat silkscreen printer”, and thus it is unclear which specific printer is being referenced in the limitations “the printer” in lines 5 and 8-9 of the claim, respectively.
Claim 7 recites the limitation "the contacting points” in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the edge” in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said third system” in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the alignment” in lines 11-12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the first... the last cell” in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the stationary reference points” in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the correct final positioning” in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the bussing station” in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 2-8 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the objected subject matter and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1, Zhou et al. (US 2020/0381577 A1) discloses an automatic assembly method for making photovoltaic panels with cells 24 (“solar cell...strips”- ¶0032) of crystalline silicon (¶0030) of the traditional type with top-bottom contacting, that is to say, with the positive and negative electrical contacts (i.e., the portions of strip 24 in direct contact with adhesive 32- ¶0044) placed on opposite faces of the same cell 24, interconnected with a partial superimposition, that is to say, shingled, being entire or subdivided into portions 24 identical to each other called equivalent cell portions 24 (see Figs. 10-12), said assembly method including a first phase of positioning of a backsheet (i.e., “substrate”- ¶0052) with an encapsulating layer (i.e., “encapsulation layer”- ¶0052), and including a following macro-phase of printing of ECA conductive adhesive 32 (“electrically conductive adhesive”- ¶0044) on the electrical contacts of said cells 24 or portions 24 also comprising the loading and pre-fixing on the encapsulating layer of the backsheet, then including a phase of superimposition of an upper encapsulating layer (i.e., “another encapsulation layer”- ¶0055), then a phase of laying of the front glass (i.e., “glass”- ¶0055); said assembly 
Zhou does not expressly disclose wherein the backsheet is positioned on a panel-holding tray that horizontally crosses the workstations of an automatic plant, and wherein the method comprises a phase of overturning of the panel for sending it to the rolling furnace, and wherein said printing of ECA on said portions, said pre-arrangement of said shingled strings and said loading with pre-fixing on said backsheet being simultaneously carried out by means of said macro-phase in one single automatic and multi-function workstation called combined station of lay-up; said pre- arrangement of shingled strings being performed with an integrated system of means comprising at least one mobile support of the shuttle-tray type with a bidirectional back- forth translation with vacuum for holding, and a robotic handler coordinated with it in the movements being provided with a pneumatic gripping hand with independent sections, with chocked vacuum channels for picking said just printed equivalent cell portions by groups and releasing them one at a time by laying them in a partial superimposition on said shuttle-tray that moves in a synchronized way like a plotter, in such a way as to progressively form in both directions of translation said shingled string ready to be picked as an entire, transported, oriented, laid and pre-fixed on said encapsulating layer 
Thus, regarding independent claim 1 (which claims 2-8 depend from), the prior art of record including Zhou, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a first phase of positioning of a backsheet with an encapsulating layer on a panel- holding tray that horizontally crosses the workstations of an automatic plant”, “finally a phase of overturning of the panel for sending it to the rolling furnace” and“said printing of ECA on said portions, said pre-arrangement of said shingled strings and said loading with pre-fixing on said backsheet being simultaneously carried out by means of said macro-phase in one single automatic and multi-function workstation called combined station of lay-up; said pre- arrangement of shingled strings being performed with an integrated system of means comprising at least one mobile support of the shuttle-tray type with a bidirectional back- forth translation with vacuum for holding, and a robotic handler coordinated with it in the movements being provided with a pneumatic gripping hand with independent sections, with chocked vacuum channels for picking said just printed equivalent cell portions by groups and releasing them one at a time by laying them in a partial superimposition on said shuttle-tray that moves in a synchronized way like a plotter, in such a way as to progressively form in both directions of translation said shingled string ready to be picked as an entire, transported, oriented, laid and pre-fixed on said encapsulating layer of the backsheet with a handler of the Cartesian bridge type intended to apply pneumatic vacuum and localised heating on each equivalent cell portion”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luch et al. (US 2016/0099365 A1), which discloses an assembly method for photovoltaic panels including cells distributed in a shingled string configuration.
Snow et al. (US 2012/0325282 A1), which discloses an assembly method for photovoltaic panels including cells distributed in a shingled string configuration.
Basol et al. (US 2011/0239450 A1), which discloses an assembly method and associated apparatus for photovoltaic panels including cells distributed in a string configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY C CHANG/Primary Examiner, Art Unit 2895